DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the phrase/terms such as  “The present invention”, “comprises”, “said” and “means” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micheli et al. (US Publication No. 2015/0181987).
Regarding claim 1, Micheli et al. discloses a fastening and/or connection device for a jewellery and/or costume jewellery item, said item comprising a first free end and a second free end to be joined, said device comprising a first portion suited to be connected to said first free end of said item and a second portion suited to be connected to said second free end of said item (see annotated Fig. 1), 
wherein said device comprises:
a main body suited to be interposed between said first portion and said second portion (see annotated Fig. 1);
first connection means suited to place said main body and said first portion in a disengaged operating configuration or in an engaged operating configuration (see annotated Fig. 1 and Fig. 3);
second connection means suited to place said main body and said second portion in a disengaged operating configuration or in an engaged operating configuration (see annotated Fig. 1 and Fig. 3); 
wherein, in order to join said free ends of said item, said first connection means and said second connection means interact in such a way that said main body and said second portion are placed in said engaged operating configuration through said second connection means only once, said main body and said first portion have been placed in said engaged operating configuration through said first connection means (see annotated Fig. 1 and Fig. 3); and 
wherein, in order to separate said free ends of said item, said first connection means and said second connection means interact in such a way that said main body and said first portion are placed in said disengaged operating configuration through said first connection means only once, said main body and said second portion have been placed in said disengaged operating configuration by said second connection means (see annotated Fig. 1 and Fig. 3).  
Regarding claim 2, Micheli et al. discloses, wherein said main body comprises a first opening suited to receive said first portion  and/or a second opening suited to receive said second portion (see annotated Fig. 1).  
Regarding claim 3, Micheli et al. discloses, wherein said first connection means comprise at least one holding seat associated with said first portion and a movable element associated with said main body, said movable element comprising a holding element suited to engage said at least one holding seat of said first portion in said engaged operating configuration or said first connection means comprise at least one holding element associated with said first portion and a movable element associated with said main body, said movable element comprising at least one seat suited to engage said holding element of said first portion in said engaged operating configuration (see annotated Fig. 1 and Fig. 2).   
Regarding claim 4, Micheli et al. discloses, wherein said second connection means comprise at least one holding seat associated with said second portion and a movable element associated with said main body, said movable element comprising a holding element suited to engage said at least one holding seat of said second portion in said engaged operating configuration or said second connection means comprise at least one holding element associated with said second portion and a movable element associated with said main body, said movable element comprising at least one seat suited to engage said holding element of said second portion in said engaged operating configuration (see annotated Fig. 1 and Fig. 2).   
Regarding claim 6, Micheli et al. discloses, wherein said first and/or said second connection means comprise elastic means (16) suited to push and/or maintain said movable element towards said engaged operating configuration (see annotated Fig. 1 and Fig. 2).  
Regarding claim 7, Micheli et al. discloses, wherein said elastic means (16) comprise at least one helical spring (see annotated Fig. 1 and Fig. 2).   .  
Regarding claim 8, Micheli et al. discloses, wherein said first connection means comprise a projecting element associated with said main body and a seat associated with said first portion (see annotated Fig. 1).  
Regarding claim 11, Micheli et al. discloses a jewellery and/or costume jewellery item comprising a first free end and a second free end to be joined through a device, wherein  said device comprises a fastening and/or connection device (see annotated Fig. 1).  
Regarding claim 12, Micheli et al. discloses an ornamental jewellery and/or costume jewellery item comprising an item having a first free end and a second free end, and said ornamental item comprising a device suited to join said free ends of said item, wherein  said device comprises a fastening and/or connection device (see annotated Fig. 1).  


    PNG
    media_image1.png
    382
    761
    media_image1.png
    Greyscale




Allowable Subject Matter

Claims 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677